United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Acton, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-891
Issued: August 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 5, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated June 11, 2007 and January 8, 2008 denying her
occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained an injury causally related to factors of her federal employment.
FACTUAL HISTORY
On March 5, 2007 appellant, a 51-year old distribution clerk, filed an occupational
disease claim (Form CA-2) alleging that she developed cervical myelopathy, carpal tunnel
syndrome and spinal compression as a result of her employment duties, which included emptying
inadequate equipment and distributing mail. She stopped working on August 7, 2006, following
a scheduled vacation, after allegedly developing numbness in her right arm, hand and leg.

In a statement dated March 6, 2007, appellant indicated that her right hand became numb
in late June or early July 2006, and that, by mid-July, the numbness had progressed to her side
and toes. She stated that her job duties included moving and unloading heavy equipment, as well
as separating letters for three hours per day. Appellant was also required to unload flats from a
piece of equipment called “a pigpen,” which was very stressful on her neck and back.
The employing establishment challenged appellant’s claim, contending that she did not
sustain an injury in the performance of duty. The establishment noted that appellant did not seek
medical treatment for her condition until after she helped her daughter relocate to California.
Appellant submitted disability slips dated August 7, 14 and 21, 2006, bearing illegible
signatures. An August 16, 2006 report of a nerve conduction study, signed by Dr. Kalpana
Ravikumar, a Board-certified physiatrist, reflected an impression of mild, bilateral carpal tunnel
syndrome. An October 4, 2006 report of a magnetic resonance imaging (MRI) scan of the
cervical spine revealed multilevel degenerative changes.
In a letter dated March 27, 2007, the Office informed appellant that the evidence
submitted was insufficient to establish her claim. It advised her to submit details regarding the
employment duties she believed caused or contributed to her claimed condition, as well as a
comprehensive medical report from a treating physician, which contained symptoms, a
diagnosis, and an opinion with an explanation as to the cause of her diagnosed condition.
In an undated statement, appellant described her job duties. She indicated that she had
been on light duty for 12 weeks in 2005, due to a work-related shoulder injury. In July 2006,
appellant’s condition worsened to the degree that she was forced to undergo surgery for disc
removal and fusion.
Appellant submitted an undated office note from Dr. Manprit Dhillon, a treating
physician, reflecting that he had performed surgery for appellant’s cervical myelopathy in her
right herniated disc. He stated, “Her condition could have been attributed to pushing heavy
equipment, or bending into equipment, or repetitive motion in her work. This condition is not
associated with multiple sclerosis.”
By decision dated June 11, 2007, the Office denied appellant’s claim on the grounds that
the medical evidence was insufficient to establish that the claimed medical conditions were
causally related to the established work-related events.
On May 7, 2007 appellant requested an oral hearing. At the November 27, 2007 hearing,
she reiterated her claim that her employment duties caused her neck, arm and back conditions.
Appellant stated that she had not performed any tasks associated with her daughter’s relocation
to California which would have caused or exacerbated her condition. The hearing representative
informed appellant that Dr. Dhillon’s report was insufficient to establish her claim, and advised
her to obtain a report which contained an opinion explaining how her diagnosed conditions were
causally related to her work duties. He told appellant that he would keep the record open for 30
days in order for her to submit additional information.
In a brief hand-written report dated December 14, 2007, Dr. Dhillon stated that he had
been seeing appellant since October, 2006, when she presented with a right upper extremity

2

radiculopathy. His “work-up” revealed a right C5-6 herniated disc, for which she underwent
surgery in April, 2007. Dr. Dhillon stated, “Her cervical spondylosis/herniated dis[c] may have
been caused by and/or exacerbated by her work.”
Appellant submitted an unsigned two-page typed statement dated November 29, 2007.
The statement did not contain a letterhead, or other information which would identify the author.
After discussing the conditions of appellant’s employment in great detail, the author opined that
her work duties caused her cervical disc condition.1
In a statement dated December, 2007, appellant noted that, although her job title was
“distribution clerk,” she also performed the duties of a mail handler, which involved unloading
and separating mail. She also cased mail for the post office box section, and distributed mail to
its customers.
By decision dated January 8, 2008, an Office hearing representative denied modification
of the Office’s June 11, 2007 decision, on the grounds that appellant had failed to provide any
rationalized medical evidence explaining how and why her federal employment duties could
have caused her claimed conditions.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim, including the fact that an injury was
sustained in the performance of duty as alleged,3 and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that
1

The unidentified author stated that appellant’s job duties included “[w]orking up to over 50 hours a week
sometimes in an office allocated for four workers which at one point in time left with only two workers to continue
duties due to a coworker on sick leave and a coworker on vacation at the same time.” The author indicated that
“[t]hese demanding tasks brought medical attention and medical treatment and surgery for cervical myelopathy in
her right C5-6 herniated disc. This medical condition has been caused by her job at the [employing establishment].
[Appellant’s] repetitive motion in her work separating letters, bending into and pushing inadequate equipment has
caused this medical condition.”
2

5 U.S.C. §§ 8101-8193.

3

Joseph W. Kripp, 55 ECAB 121 (2003); see also Leon Thomas, 52 ECAB 202, 203 (2001). “When an
employee claims that he sustained injury in the performance of duty he must submit sufficient evidence to establish
that he experienced a specific event, incident or exposure occurring at the time, place and manner alleged. He must
also establish that such event, incident or exposure caused an injury.” See also 5 U.S.C. § 8101(5) (“injury”
defined); 20 C.F.R. § 10.5(q) and (ee) (2002) (“Occupational disease or Illness” and “Traumatic injury” defined).
4

Dennis M. Mascarenas, 49 ECAB 215, 217 (1997)

3

the diagnosed condition is causally related to the employment factors identified by the claimant.5
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence, i.e., medical evidence presenting a physician’s well-reasoned opinion
on how the established factor of employment caused or contributed to claimant’s diagnosed
condition. To be of probative value, the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents, is sufficient to establish a causal relationship.7
ANALYSIS
The Office accepted that appellant performed the work duties of a distribution clerk as
alleged. However, the medical evidence submitted is insufficient to establish that her diagnosed
medical condition was caused or aggravated by the established work-related events. Medical
evidence of record consisted of disability slips, bearing illegible signatures; a nerve conduction
study reflecting an impression of mild, bilateral carpal tunnel syndrome; a report of an MRI scan
of the cervical spine; reports from Dr. Dhillon; and an unauthenticated statement dated
November 29, 2007. None of the above-referenced reports contains a rationalized opinion
explaining the relationship between appellant’s claimed condition and her work activities.
In an undated note, Dr. Dhillon indicated that he had performed surgery for appellant’s
cervical myelopathy in her right herniated disc, and stated that “her condition could have been
attributed to pushing heavy equipment, or bending into equipment, or repetitive motion in her
work.” On December 14, 2007 he stated that appellant’s cervical spondylosis/herniated disc may
have been caused by and/or exacerbated by her work. Dr. Dhillon reports lack probative value
on several counts. Neither report contains a definitive opinion that appellant’s condition was
caused by her employment duties. Rather, Dr. Dhillon’s opinion is speculative, and is
unsupported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific job duties identified by appellant. Medical conclusions unsupported
by rationale are of limited probative value.8 Additionally, Dr. Dhillon did not provide findings
on examination, or indicate that his opinion was based on a review of a complete factual and
medical background of appellant. For all of these reasons, his reports are of diminished
probative value.

5

Michael R. Shaffer, 55 ECAB 386 (2004). See also Solomon Polen, 51 ECAB 341, 343 (2000).

6

Leslie C. Moore, 52 ECAB 132, 134 (2000); see also Ern Reynolds, 45 ECAB 690, 695 (1994).

7

Phillip L. Barnes, 55 ECAB 426 (2004); see also Dennis M. Mascarenas, supra note 4 at 218.

8

Willa M. Frazier, 55 ECAB 379.

4

Reports of MRI scans and nerve conduction studies, which do not contain an opinion as
to the cause of appellant’s condition, are of limited probative value and are insufficient to
establish her claim.9 Appellant also submitted disability slips and reports bearing illegible
signatures. These reports do not constitute probative medical evidence, in that they lack proper
identification.10
Appellant also submitted an unsigned two-page typed statement dated
November 29, 2007. The statement did not contain a letterhead, or other information which
would identify the author. After discussing the conditions of appellant’s employment in great
detail, the author opined that her work duties caused her cervical disc condition. As this
statement, purportedly prepared by a physician, is unsigned, it does not constitute competent
medical evidence,11 and is therefore insufficient to establish appellant’s claim.
Appellant expressed her belief that her alleged condition resulted from her duties as a
distribution clerk. However, the Board has held that the mere fact that a condition manifests
itself during a period of employment does not raise an inference that there is a causal relationship
between the two.12 Neither the fact that the condition became apparent during a period of
employment, nor the belief that the condition was caused or aggravated by employment factors
or incidents, is sufficient to establish causal relationship.13 Causal relationship must be
substantiated by reasoned medical opinion evidence, which it is appellant’s responsibility to
submit. Therefore, appellant’s belief that her condition was caused by the alleged work-related
injury is not determinative.
The Office advised appellant that it was her responsibility to provide a comprehensive
medical report which described her symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of her condition. Appellant failed to do so. As there
is no probative, rationalized medical evidence addressing how appellant’s claimed conditions
were caused or aggravated by her employment, she has not met her burden of proof in
establishing that she sustained an occupational disease in the performance of duty causally
related to factors of employment.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty.

9

Michael E. Smith, 50 ECAB 313 (1999).

10

See Merton J. Sills, 39 ECAB 572, 575 (1988).

11

See Vickey C. Randall, 51 ECAB 357 (2000).

12

See Joe T. Williams, 44 ECAB 518, 521 (1993).

13

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 8, 2008 and June 11, 2007 are affirmed.
Issued: August 18, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

